DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Albert Ferro on 03/07/2022.
The application has been amended as follows: 
Claim 23: A method comprising: 
positioning a delivery capsule of an elongated catheter body within a heart, the delivery capsule carrying a prosthetic heart valve device; 
deploying the prosthetic heart valve device from the delivery capsule to allow the prosthetic heart valve device to radially expand against tissue of the native mitral valve; 
extending a distal portion of a cinching member beyond a distal end of the delivery capsule; 
extending a distal platform slidably disposed within the cinching member beyond a distal end of the cinching member;
retracting, via a handle assembly at a proximal portion of the elongated catheter body, a plurality of tether elements coupled to the prosthetic heart valve device, wherein the tether elements extend through the cinching member, and wherein retracting the tether elements at least partially contracts the prosthetic heart valve device to resheathe at least a portion of the prosthetic heart valve device; and
repositioning the prosthetic heart valve device relative to the native mitral valve while the prosthetic heart valve device is at least partially sheathed.
Claim 27: The method of claim 23, wherein: 
the distal platform in the delivery capsule; and 
retracting the plurality of tether elements allows a ventricular end portion of the prosthetic heart valve device to wrap at least partially around the distal platform.
Claim 32 is canceled. 

Allowable Subject Matter
Claims 23-30 and 33-40 are allowed.
The following is an examiner’s statement of reasons for allowance: there is no art of record alone or in combination that teaches a method for heart valve delivery that includes the combination of recited limitations in claim 23. The art of record alone or in combination did not teach the recited limitations of a method comprising: positioning a delivery capsule of an elongated catheter body within a heart, the delivery capsule carrying a prosthetic heart valve device; deploying the prosthetic heart valve device from the delivery capsule to allow the prosthetic heart valve device to radially expand against tissue of the native mitral valve; extending a distal portion of a cinching member beyond a distal end of the delivery capsule; extending a distal platform slidably disposed within the cinching member beyond a distal end of the cinching member. The closet prior art of record Duffy et al. (U.S. Patent Publication No. 2018/0000584 A1) fails to disclose limitations above and would not be obvious to modify since the distal platform is fixed on the exterior of the cinching member, and the cinching member is a solid structure, such a modification would render the device inoperable. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE J ULSH whose telephone number is (571)270-1433.  The examiner can normally be reached on Mon-Fri 9:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on (571) 272-4696.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GEORGE J ULSH/Primary Examiner, Art Unit 3771